DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-30, drawn to a medical instrument including ridged and unridged portions, classified in A61B 2017/2926.
II. Claims 31-40, drawn to a medical instrument including a surgical stapling means, classified in A61B 17/068.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require ridges along a first and second arm.  The subcombination has separate utility such as use in a set of forceps and not a surgical stapler.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different inventions have acquired different status in the art due to their different classifications and would require searching different subclasses using different search terms drawn to the divergent subject matter of forceps with specific head/jaw features versus the surgical stapler arts.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Eliss Knoff on 9/16/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 21-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 24, 25, 29, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frecker et al. (US 2003/0065358, hereinafter “Frecker”).
In regards to claim 21, Frecker discloses a medical instrument comprising: a member having a proximal end and a distal end (Fig. 1, element 10); an end effector having a first arm and a second arm (20), wherein the first arm and the second arm are coupled to the distal end of the member (Fig. 1), and the first and the second arm are moveable relative to one another (Figs. 7-11); a plurality of ridges extending along the first arm and the second arm (Fig. 17b, see ridges at 62 and 62’, and distal ends of 68 and 68’); and an unridged portion on the first arm, facing the second arm, and proximal to at least some of the plurality of ridges of the first arm (Fig 17b, unridged portion proximal to distal ridges), wherein the unridged portion extends along an entire lateral width of the first arm, wherein a lateral direction is perpendicular to a longitudinal axis of the unridged portion, and wherein the longitudinal axis extends from a proximal end of the unridged portion to a distal end of the unridged portion (Figs. 17c and 17d).  
In regards to claim 24, axes of the plurality of ridges of the second arm intersect one another (Fig. 17c and 17d, axes of ridges on 68 and 62 intersect each other).
In regards to claim 25, one of the plurality of ridges is larger than another of the plurality of ridges (Fig. 17d; the ridges at the distal end of 68 are smaller/narrower than the ridges on 62).
In regards to claim 29, at least some of the plurality of ridges of the first arm extend along an entire lateral width of the first arm (Fig. 17d).  
In regards to claim 30, the first arm includes only one unridged portion (Fig. 17d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frecker in view of Williamson, IV et al. (US 5,452,837, hereinafter “Williamson”).  Frecker discloses the essential features of the claimed invention except for one or more staples positioned along at least a portion of the second arm, opposite the unridged portion of the first arm, wherein the unridged portion of the first arm includes an anvil for striking the one or more staples, wherein the one or more staples are positioned opposite only the unridged portion of the first arm.  However Williamson, in the same field of endeavor of minimally-invasive surgery, teaches providing one or more staples positioned along at least a portion of the second arm, opposite the unridged portion of the first arm, wherein the unridged portion of the first arm includes an anvil for striking the one or more staples, wherein the one or more staples are positioned opposite only the unridged portion of the first arm (Figs. 1 and 4; abstract) to provide the predictable results of a better way to hold clamped tissue in its chosen position until completion of a stapling and cutting procedure, and a better tissue healing condition by restricting the area to be crushed, thereby increasing the blood supply to the desired level (col. 2, lines 17-23).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frecker by providing one or more staples positioned along at least a portion of the second arm, opposite the unridged portion of the first arm, wherein the unridged portion of the first arm includes an anvil for striking the one or more staples, wherein the one or more staples are positioned opposite only the unridged portion of the first arm to provide the predictable results of a better way to hold clamped tissue in its chosen position until completion of a stapling and cutting procedure, and a better tissue healing condition by restricting the area to be crushed, thereby increasing the blood supply to the desired level.
Claims 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frecker in view of Lands et al. (US 2005/0101952, hereinafter “Lands”).  Frecker discloses the essential features of the claimed invention except for at least one of the first arm or the second arm defining a curved aperture, extending through a thickness of the at least one of the first arm or the second arm, wherein the aperture is a first aperture, wherein the first arm defines the first aperture, wherein the second arm defines a second aperture extending through a thickness of the second arm, and wherein the first aperture is longitudinally aligned with the second aperture.  However Lands, in the same field of endeavor of minimally-invasive surgery, teaches providing at least one of the first arm or the second arm defining a curved aperture, extending through a thickness of the at least one of the first arm or the second arm, wherein the aperture is a first aperture, wherein the first arm defines the first aperture, wherein the second arm defines a second aperture extending through a thickness of the second arm, and wherein the first aperture is longitudinally aligned with the second aperture (Figs. 4-9) to provide the predictable providing better atraumatic holding/grasping of the tissue (par. 0041).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frecker by providing at least one of the first arm or the second arm defining a curved aperture, extending through a thickness of the at least one of the first arm or the second arm, wherein the aperture is a first aperture, wherein the first arm defines the first aperture, wherein the second arm defines a second aperture extending through a thickness of the second arm, and wherein the first aperture is longitudinally aligned with the second aperture to provide the predictable providing better atraumatic holding/grasping of the tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792